FILED

UNITEI) sTATEs DISTRICT CoURT AUG 2 0 23;3

FoR THE DISTRICT oF COLUMBIA C'€H556 U.S. 662, 678 (2009), quoting BellAtl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous, Neitzke v. Wz'lliams, 490 U.S. 3 l9, 325 (1989), and a “complaint plainly
abusive of the judicial process is properly typed malicious,” Crz'saji v. Hollana', 655 F.Zd 1305,
1309 (D.C. Cir. 1981).

The complaint, in its current form, is nearly incomprehensible Plaintiff provides a
rambling account of events in which he claims to be a descendent of various presidents and
monarchs. Cornpl. at l 11 l. He seeks to “. . . sue former presidents ofAmerica,” including, [sic]

“. . . Jimmy [C]arter, Bill Clinton, George HW Bush, George W. Bush, Barack Obama, and Donald
l

Trump.” Id. at l 1 2. He also believes that Donald Trump harassed him and damaged his vehicle.
Id. at l il 3. Plaintiff appears primarily aggrieved that the United States is no longer a monarchy
as he believes he is the rightful heir to the throne. Id. l W at 1-3. He avers that, given his new
status as a great-grandfather, he may now secure his role as a world leader. He first, however, asks
that the Court orchestrate the current President’s resignation Id. at l il 3.

A court may dismiss a complaint as frivolous “when the facts alleged rise to the level of
the irrational or the wholly incredible,” Denton v. Hernana'ez, 504 U.S. 25, 33 (1992), or
“postulat[e] events and circumstances ofa wholly fanciful kind,” Crisafz`, 655 F.Zd at 1307-08. ln
addition to failing sorely to state a claim for relief, the instant complaint is deemed frivolous on its
face. Consequently, the complaint and this case will be dismissed. A separate order accompanies

this memorandum opinion.

.,, /MM:‘

Date: August li ,2018 United$tates DistrictJudge